DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
The 112f invocation has been withdrawn in view of the claim amendment.
The claim objections have been withdrawn in view of the claim amendment. 
The 101 rejection have been withdrawn in view of the claim amendment. 

Response to Arguments
Applicant's arguments filed on 12/17/21 have been fully considered. Although there might be differences between Applicant’s invention and the cited prior arts, the current claims have not successfully captured these differences to render the claims clearly distinguishable from the cited prior arts as explained in more detail below.
In response to Applicant’s argument that Ozaki does not teach a verification target program that is a program operating in a secure environment (page 7 of Remarks), Examiner respectfully disagrees for the following reasons.
Firstly, it should be noted that the claims do not further clarify the specifics of the term “secure environment.”  Therefore, the term “secure environment” broadly covers any type of environment or setting in which a safety measure is taken.  
Secondly, Ozaki discloses a program operating in a program execution system (environment) in which safety measure (e.g. program verification, program signature calculation and assignment, program risk level calculation and assignment, and/or program authentication based on the assigned signature and risk level) is taken (secure) (e.g. fig. 1, ¶21-22).


In response to Applicant’s argument that Ozaki does not teach verifying whether a verification target program does not include a program execution function which is a function of executing a new program in a same environment (page 7 of Remarks), Examiner respectfully disagrees for the following reasons.
Firstly, it should be noted that the claims do not further clarify the specifics of the verifying step.  As such, the verifying step broadly covers any type of checking or determining.  In addition, the language “whether a program verification target does not include” broadly covers whether the program either includes or does not include.  Thus, “verifying whether a verification target program does not include” broadly covers any type of checking or determining whether the program either includes or does not include.  
	Secondly, Ozaki discloses “the program input device 011 reads statements one by one from the to-be-verified program I2, and transmits the statements one by one to the risk level determining device 012 (step S2). Then, the risk level determining device 012 determines whether each statement transmitted from the program input device 011 is a built-in statement or not (step S3)…according to the verification apparatus 010, the risk level of a program can be determined by mechanically verifying the program. FIG. 9 illustrates an example of a source code of a to-be-verified program. This program uses a module "getweather_by_postal". This module is a signed module which is not included in the table (statement risk level data: Table 1) of built-in statements. FIG. 10 illustrates an example of a source code of the signed module "getweather_by_postal"…The verification apparatus 010 may be configured to include an 
	Based on the above, Ozaki discloses checking whether a program either includes or does not include a statement (e.g. w=getweather_by_postal(today, “212-0835”)) (a program execution function which is a function of executing) for executing a new module (e.g. getweather_by_postal) (new program) in the program execution system (a same environment) based on a comparison with a table of built-in statements (Table 1).  
For at least the above reasons, Ozaki does teach verifying whether a verification target program input as a program operating in a secure environment does not include a program execution function which is a function of executing a new program in a same environment by a command in a corresponding program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki (US 20080168533).

Claim 1, Ozaki discloses A program verification system (e.g. fig. 1, ¶21) comprising: a processor; and a memory storing instructions executable by the processor to:
verify whether a verification target program input as a program operating in a secure environment does not include a program execution function which is a function of executing a new program in a same environment by a command in a corresponding program and/or whether the verification target program or a protection mechanism of the secure environment as an operation source of the verification target program includes an external input attack defense function which is a function of defending against an attack caused by an external unauthorized data input during execution of the verification target program; and (e.g. figs. 1, 9-10, table 1, ¶21-22, 30-31, 35-36: Referring now to FIG. 1, a program execution system (secure execution environment) according to an embodiment includes a verification apparatus 010 which verifies programs, a signing apparatus 020 which calculates signatures of programs, a development apparatus 030 which develops programs, a distribution apparatus 040 which distributes programs, and a user apparatus 50 which uses (executes) programs…the program input device 011 reads statements one by one from the to-be-verified program I2, and transmits the statements one by one to the risk level determining device 012 (step S2). Then, the risk level determining device 012 determines whether each statement transmitted from the program input device 011 is a built-in statement or not (step S3)…according to the verification apparatus 010, the risk level of a program can be determined by mechanically verifying the program. FIG. 9 illustrates an example of a source code of a to-be-verified program. This program uses a module "getweather_by_postal". This module is a signed module which is not included in the table (statement risk level data: Table 1) of built-in statements. FIG. 10 illustrates an example of a source code of the signed module "getweather_by_postal"…The verification apparatus 010 may be configured to include an additional mechanism for exception determination, to revise, for convenience's sake, verification results of programs (for example, the program illustrated in FIG. 10 includes "socket" and thus the risk level thereof is determined as "5") which are useful but is determined as having a large risk level value by mechanical verification (for example, the risk level of the program illustrated in FIG. 10 is revised to "2").)
give a signature to the verification target program based on a verification result. (e.g. ¶22-23: The verification apparatus 010 calculates the risk level of the program to be verified, on the basis of the risk level of the signed module thereof and predetermined risk levels of statements, and sends a verification result indicating the risk level of the program to be verified to the signing apparatus 020. On the basis of the verification result from the verification apparatus 010, the signing apparatus 020 assigns a signature to the program to be verified according to the risk level)

Claim 7, Ozaki discloses The program verification system according to claim 1, wherein the instructions are executable by the processor to further perform verification on the verification target program of which safety is confirmed by a predetermined verification for at least a code before execution, a use case, and/or an operation method. (e.g. ¶22-23)

Claim 9, this claim is rejected for similar reasons as in claim 1.

Claim 10, this claim is rejected for similar reasons as in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 20080168533) in view of  McManis (US 6067575).

Claim 2, Ozaki discloses The program verification system according to claim 1, wherein the instructions are executable by the processor to further verify whether the verification target program input as the program operating in the secure environment does not include the program execution function which is the function of executing the new program in the same environment by the command in the corresponding program, and give the signature in response to verification result being successful. (e.g. figs. 1, 9-10, table 1, ¶21-23, 30-31, 35-36).
Ozaki does not appear to explicitly disclose but McManis discloses verify whether the verification target program or the protection mechanism of the secure environment as the operation source of the verification target program includes the external input attack defense function which is the function of defending against the attack caused by the external unauthorized data input during execution of the verification target program (e.g. col. 1, ll. 44-50, col. 5, ll. 50-66) and give the signature in response to a verification result being successful. (e.g. col. 5, ll. 63-col. 6, ll. 23)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by McManis into the invention of Ozaki for the purpose of enabling signature generation for the program after additionally verifying that the program satisfies predefined integrity criteria to further ensure that the program will not perform illegal tasks thereby increasing the security of the system.

Claim 4, Ozaki-McManis discloses The program verification system according to claim 2, wherein the instructions are executable by the processor to further confirm that the verification target program includes a stack protection function, or the verification target program or the protection mechanism of the secure environment as the operation source of the verification target program includes an external code execution prevention function which is a function of preventing execution of a code in a dynamic area as an area where rewriting during an operation of the verification target program is permitted. (McManis, e.g. col. 1, ll. 44-50, col. 5, ll. 50-66).  Same motivation as in claim 2 would apply.

Claim 5, Ozaki-McManis discloses The program verification system according to claim 4, wherein the instructions are executable by the processor to further determine a result as verification OK in response to the stack protection function or the external code execution prevention function being included. (McManis, e.g. col. 1, ll. 44-50, col. 5, ll. 50-66).  Same motivation as in claim 2 would apply.

Claim 6, Ozaki-McManis discloses The program verification system according to claim 4, wherein the stack protection function includes post-protection against an external input to a stack. (McManis, e.g. col. 1, ll. 44-50).  Same motivation as in claim 2 would apply.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 20080168533) in view of  McManis (US 6067575) and further in view of Barber (US 7398532).

Claim 3, Ozaki-McManis discloses The program verification system according to claim 2, (see above) and does not appear to explicitly disclose but Barber discloses wherein the instructions are executable by the processor to further confirm that the verification target program does not include a system call causing a machine to execute the new program. (e.g. col. 7, ll. 42-50)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Barber into the invention of Ozaki-McManis for the purpose of enabling the system to continue monitoring system API calls (Barber, col. 7, ll. 49-50).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 20080168533) in view of Chess (US 20070074169).

Claim 8, Ozaki discloses The program verification system according to claim 1, wherein the instructions are executable by the processor to further: input a source code of the verification target program; convert the source code to an execution code in a machine language, the processor gives the signature to the execution code after conversion of the source code to the execution code, based on the source code verification result. (e.g. ¶21-23)
Ozaki does not appear to explicitly disclose but Chess discloses give the external input attack defense function to the source code; (e.g. fig. 3, ¶14, 17-18) and wherein the processor verifies the source code, the processor gives the external input attack defense function in response to the external input attack defense function not being included in the source code based on a source code verification result. (e.g. fig. 3, ¶14, 17-18)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Chess into the invention of Ozaki for the purpose of detecting and responding to attacks during execution of the program instructions (Chess, ¶6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 10033747 discloses system and method for detecting interpreter-based exploit attacks including analyzing content within a script for the presence of certain API calls within the script.

US 20140380513 discloses Microsoft has standardized a mechanism for signing executable files called AuthentiCode. This mechanism of digitally signing executable code can be leveraged for deciding that a program is trusted.

THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436